       2:21-cv-00551-BHH         Date Filed 02/23/21       Entry Number 1       Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF SOUTH CAROLINA

                                   CHARLESTON DIVISION



Mary Francis Mason,                 )
                                    )                                      2:21-cv-551-RMG
                                                          Civil Action No. _____________
              Plaintiff,            )
                                    )                     (Civil Action No. 2021-CP-10-0064)
v.                                  )                             (Court of Common Pleas)
                                    )
Waffle House, Inc.,                 )                          NOTICE OF REMOVAL
                                    )
              Defendant.            )
___________________________________ )


       Pursuant to 28 U.S.C. § 1446, the Defendant Waffle House, Inc. hereby invokes the

jurisdiction of the United States District Court for the District of South Carolina and states the

following grounds for removal:

       1.      On January 7, 2021, the above-captioned action was brought in the Court of

Common Pleas for Charleston County by the Plaintiff to recover monetary damages from the

Defendant Waffle House, Inc. The Plaintiff has asserted a negligence cause of action wherein she

alleges that on June 6, 2020, she fell to the floor from a broken toilet seat at a Waffle House

restaurant located in North Charleston, South Carolina.

       2.      The Defendant Waffle House, Inc. was served with the Summons and Complaint on

January 25, 2021.

       3.      The Defendant Waffle House, Inc. is a corporation organized and existing under the

laws of the State of Georgia. Moreover, the Defendant's principal place of business is located in the

State of Georgia.




                                                 1
       2:21-cv-00551-BHH          Date Filed 02/23/21      Entry Number 1        Page 2 of 3




        4.      Based on the allegations of the Complaint, the Plaintiff is a citizen and resident of

the State of South Carolina.

        5.      The prayer for relief in the Complaint is unspecified. The Plaintiff has prayed for an

unspecified amount of actual and punitive damages. Prior to suit being filed, the Plaintiff through

her counsel in a letter dated October 13, 2020, made a demand of the Defendant for $650,000 to

settle this matter. In that same letter, the Plaintiff's counsel identified medical expenses totaling

$62,425.53. Therefore, the amount in controversy exceeds $75,000.00.

        6.      This Court has original jurisdiction of this action pursuant to 28 U.S.C. § 1332.

There is complete diversity of citizenship of the named parties in the Complaint. Furthermore,

based upon information learned prior to suit being filed, the amount in controversy exceeds the sum

or value of $75,000.00. Consequently, this action may be removed pursuant to 28 U.S.C. § 1441.

        7.      The Defendant submits this Notice of Removal without waiving any defenses to the

claims asserted by the Plaintiff and without conceding that the Plaintiff has pled claims upon which

relief can be granted.

        8.      This Notice is filed with this Court within thirty days of service of the Summons and

Complaint.

        9.      The attorney of record for the Defendant signs this Notice of Removal pursuant to

Rule 11, FRCP.

        WHEREFORE, the Defendant Waffle House, Inc. prays that this Court accept this Notice of

Removal which is being filed and that this Court take jurisdiction of the above-captioned action and

that all further proceedings in the action in the Court of Common Pleas for Charleston County, State

of South Carolina, bearing Civil Action No. 2021-CP-10-0064, be stayed.




                                                  2
      2:21-cv-00551-BHH   Date Filed 02/23/21     Entry Number 1     Page 3 of 3




                                     LINDEMANN & DAVIS, P.A.


                                     BY:      s/ Andrew F. Lindemann
                                           ANDREW F. LINDEMANN            #5070
                                           5 Calendar Court, Suite 202
                                           Post Office Box 6923
                                           Columbia, South Carolina 29260
                                           (803) 881-8920
                                           Email: andrew@ldlawsc.com

                                     Counsel for Defendant Waffle House, Inc.
February 23, 2021




                                        3
